Citation Nr: 0511187	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-22 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a skin condition.  

2.  Entitlement to service connection for muscle 
deterioration.  

3.  Entitlement to service connection for fainting spells.  

4.  Entitlement to service connection for a chronic bladder 
infection, claimed to be the result of prostate cancer.  

5.  Entitlement to service connection for a bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	N. Lee Presson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
October 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

On his July 2003 VA Form 9, the veteran requested both an RO 
and Board hearings.  The veteran provided testimony at a 
September 2003 RO hearing.  Subsequently, in February 2005, 
the Board issued a questionnaire to determine if the veteran 
wished to have a Board hearing, informing the veteran that if 
he did not respond in 30 days, it would assume that the 
veteran no longer wanted a Board hearing.  The veteran did 
not respond within the requisite period of time.  

In a July 2003 statement, the veteran's representative filed 
a "new claim" for service connection for post-traumatic 
stress disorder.  Also, at the September 2003 hearing, the 
veteran and his representative raised additional claims for 
service connection for malaria and for a bowel condition.  
These matters are referred to the RO for all appropriate 
development and adjudication.  

The issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Additional development is necessary prior to the completion 
of appellate review.  

Initially, the Board notes that there is a suggestion that 
some service medical records may be missing from the 
veteran's claims folder.  In particular, the report of the 
December 1965 reflects "no change in physical condition 
since last physical examination in October 1964."  No record 
dated October 1964 has been associated with the veteran's 
claims folder.  The RO should make an additional search for 
service medical records in order to ensure that all pertinent 
evidence is associated with the veteran's claims folder.  

Secondly, the Board observes that evidence in the claims 
folder suggest that the veteran filed a claim for Social 
Security Administration (SSA) disability benefits in 1989.  
Judicial interpretation of the law is to the effect that VA's 
duty to assist veterans in developing facts pertinent to 
claims, as mandated by 38 U.S.C.A. § 5107, includes obtaining 
pertinent medical records, even if not requested to do so by 
the veteran, when the VA is placed on notice that such 
records exist.  See Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  There is no indication 
from the record of an attempt to obtain the records from SSA, 
including the administrative decision.  

Thirdly, with respect to the claim for service connection for 
a chronic genitourinary disorder, the Board notes that the 
veteran's service medical records show that he was treated 
for epididymitis in 1969.  Also, a hearing loss as defined 
under the provisions of 38 C.F.R. § 3.385 was identified in 
the left ear in August 1972.  The Board observes that a 
remand is required with respect to claims for service 
connection where service medical records indicate treatment, 
raising possibility that medical examination might aid in 
substantiating service connection claim.  See Duenas v. 
Principi, 18 Vet.App. 512 (2004).  

Fourthly, the veteran provided testimony in September 2003 to 
the effect that he had received treatment for his hearing 
loss disability from a private physician and at the VA 
facility in Decatur, Georgia.  

Finally, the veteran's attorney submitted a declaration of 
representation in September 2002.  The current record does 
not indicate that the veteran completed a power of attorney 
form indicating his selection of a representative.  

1.  Obtain from the National Personnel 
Records Center any additional service 
medical records, including the report of 
the October 1964 military medical 
examination.  If no additional records 
are available, that fact should be 
certified.  Associated all evidence 
obtained with the veteran's claims 
folder.  

2.  Ask the veteran to identify sources 
of medical treatment provided for his 
hearing loss disability.  The RO is 
advised that the veteran testified that 
he obtained treatment from a private 
physician and at the VA medical facility 
located in Decatur, Georgia.  After 
obtaining the necessary authorizations 
for release of medical information, 
obtain copies of treatment records from 
the sources identified from the veteran.  
Associate all evidence with the veteran's 
claims folder.  

3.  Ask the veteran to submit any 
pertinent evidence that he has in his 
possession, provided that this evidence 
is not already in the record.  

4.  Afford the veteran a VA genitourinary 
examination in order to determine the 
current nature and etiology of any 
chronic genitourinary condition.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has a chronic genitourinary 
condition associated with injury, disease 
or event noted in his military service.  
In particular, the examiner is asked to 
answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran has a chronic genitourinary 
condition, including bladder infections, 
that can be related to the veteran's 
military service?  The clinical basis for 
the opinion should be set forth in 
detail.   

5.  Provide the veteran a VA audiometric 
examination in order to determine the 
current nature and etiology of any 
existing hearing loss disability.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has hearing loss associated 
with injury, disease or event noted in 
his military service.  In particular, the 
examiner is asked to answer the following 
question:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
currently has a hearing loss that is 
causally related to his military service?  
The clinical basis for the opinion should 
be set forth in detail.   

6.  Ask the veteran to complete and 
submit a designation of a power of 
attorney to be associated with his claims 
folder.  

7.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


































